UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT NO. 1 to FORM 10-QSB (Mark One) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2007 TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-140306 BBN GLOBAL CONSULTING, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-2356853 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Hank Cohn 14 Charlotte Drive Spring Valley, NY 10977 (Address of principal executive offices) 845-661-0708 (Issuer's telephone number) Dr. S. Craig Barton P.O. Box 1442 Renton, WA 77057-1442 (Former name, former address and former fiscal year, if changed since last report) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 10,000,000 shares of Common Stock, as of September 11, 2007. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)(check one): YesoNox Transitional Small Business Disclosure Format (check one): YesoNox BBN GLOBAL CONSULTING, INC. Page Number PARTI - Financial Information Item 1 - Unaudited Financial Information: Balance Sheet at July 31, 2007 3 Statements of Operations for the Three Months Ended July 31, 2007 and 2006 4 Statements of Operations for the Nine Months Ended July 31, 2007 and 2006 5 Statements of Cash Flows for the Nine Months Ended July 31, 2007 and 2006 6 Notes to Unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 9 Item 3. Controls and Procedures 13 II . PART II - Other Information (Items 1-6) 14 The purpose of this amendment to the Company’s Form 10Q-SB filed on September 19, 2007 is to correct a typographical error in the signature block of the original filing.This amendment contains no other changes. 2 BBN GLOBAL CONSULTING, INC. Balance Sheet July 31, 2007 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 2,985 Accounts receivable 84,000 Prepaid expenses 3,200 Total Current Assets 90,185 EQUIPMENT Computer equipment 6,058 Accumulated depreciation (2,020 ) Net 4,038 TOTAL ASSETS $ 94,223 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Loan from president $ 5,551 Unearned income 46,731 Accrued expenses 45,053 Total Current Liabilities 97,335 STOCKHOLDERS’ DEFICIT: Preferred stock at $0.001 par value; 1,000,000 shares authorized; no shares issued or outstanding - Common stock at $0.001 par value; 74,000,000 shares authorized; 10,000,000 shares issued and outstanding 10,000 Additional paid-in capital 4,491 Accumulated deficit (17,603 ) Total Stockholders’ Deficit (3,112 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 94,223 See accompanying notes to the financial statements. 3 BBN GLOBAL CONSULTING, INC. Statements of Operations For the Three Months Ended July 31, 2007 and 2006 (unaudited) 2007 2006 Revenue $ - $ - Cost of revenue - - Gross loss - - General and administrative - 7,383 Loss before income taxes - (7,383 ) Income tax benefit - 2,584 Net loss $ - $ (4,799 ) Net loss per common share- basic and diluted $ 0.00 $ (0.00 ) Weighted average number of common shares outstanding – basic and diluted 10,000,000 9,100,000 See accompanying notes to the financial statements. 4 BBN GLOBAL CONSULTING, INC. Statements of Operations For the Nine Months Ended July 31, 2007 and 2006 (unaudited) 2007 2006 Revenue $ 41,269 $ 93,500 Cost of revenue 34,593 67,106 Gross profit 6,676 26,394 General and administrative 16,787 12,916 Income (loss) before income taxes (10,111 ) 13,478 Income taxes - 4,717 Net income (loss) $ (10,111 ) $ 8,761 Net income (loss) per common share - basic and diluted $ (0.00 ) $ 0.00 Weighted average number of common shares outstanding – basic and diluted 9,812,088 9,100,000 See accompanying notes to the financial statements. 5 BBN GLOBAL CONSULTING, INC. Statements of Cash Flows For the Nine Months Ended July 31, 2007 and 2006 (unaudited) 2007 2006 CACASH FLOWS FROM OPERATING ACTIVITIES: Ne Net income (loss) $ (10,111 ) $ 8,761 Ad Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 1,010 - Changes in net operating assets (2,216 ) 7,766 Net Cash Provided by (Used in) Operating Activities (11,317 ) 16,527 CASH FLOWS FROM FINANCING ACTIVITIES Loan from president 5,551 - Sale of shares 900 - Total 6,451 - NET INCREASE (DECREASE) IN CASH (4,866 ) 16,527 CASH AT BEGINNING OF PERIOD 7,851 - CASH AT END OF PERIOD $ 2,985 $ 16,527 See accompanying notes to the financial statements. 6 BBN GLOBAL CONSULTING, INC. Notes to Financial Statements July 31, 2007 (Unaudited) NOTE 1.BASIS OF PRESENTATION The accompanying interim financial statements for the three and nine-month periods ended July 31, 2007 and 2006 are unaudited and include all adjustments (consisting of normal recurring adjustments) considered necessary by management for a fair presentation.
